DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 10/26/2020. Claims 1, 3, 4 and 7-15 are currently pending in the application. An action follows below:
Response to Arguments
The claim objection, the rejection of claim 8 under 35 U.S.C. 112(b), and the rejections under 35 U.S.C. 102 and 103 in the previous Office action dated 08/04/2020 have been withdrawn in light of the amendment to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 3, this claim recites a limitation, “wherein the signal line is extends to the lower pad electrode in the pad area, and comprises the lower pad electrode,” including features, (i) “the signal line is extends to the lower pad electrode in the pad area”, which requires the lower pad electrode is not an element of the signal line, and (ii) “the signal line comprises the lower pad electrode in the pad area”, which requires the lower pad electrode is an element of the signal line. Since it is unclear whether the above underlined limitation requires the lower pad electrode being not an element of the signal line or being an element of the signal line, it is considered that the invention is not clearly defined.
Further note that since the term, “is extends”, is an incorrect grammar, an appropriate correction is required if used.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
Due to the above rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and for the sake of applying the prior art(s), the following art rejections are based as best understood by Examiner in view of the originally filed specification and drawings.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4 and 7-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2018/0095566 A1; hereinafter Lee.)
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

As per claim 1, Lee discloses a display device (see at least Figs. 1, 2 and 4, disclosing an OLED device) comprising: 
a substrate including a display area and a pad area (see at least Figs. 1, 2, 4; ¶ [0056], disclosing a substrate 111 including a display area where the plurality of pixels PXL and the plurality of touch electrodes [152, 154] are disposed therein and a pad area, where a plurality of touch pads 170 are disposed therein, extending from the right side of the BM or the right side of the element 142 to the edge/side of the display apparatus, as shown in Fig. 4;) 
an encapsulation layer disposed on the substrate and including a first inorganic film and a first organic film (see at least Fig. 4; ¶ [0035], disclosing an encapsulation layer 140 disposed on the substrate 111 and including a first inorganic film 142, a first organic film 144, and a second inorganic film 146 located over the first inorganic film 142, the first organic film 144 being disposed between the first inorganic film 142 and the second inorganic film 146;) 
a touch buffer layer disposed on the encapsulation layer (see at least Fig. 4, disclosing a touch buffer layer comprising at least an element 166 and disposed on the encapsulation layer 140;) 
a touch sensing unit disposed on the touch buffer layer and including a bridge disposed on the touch buffer layer and a touch insulating film disposed on the bridge (see at least Figs. 2, 4, disclosing a touch sensing unit comprising at least elements [152, 154] disposed on the touch buffer layer and including a bridge [152b] disposed on the touch buffer layer and a touch insulating film 158 disposed on the bridge;)
a touch driving line disposed on the touch insulating film and connected to one of a first touch electrode or a second touch electrode (see at least Figs. 2, 4; ¶¶ [0051]-[0052], disclosing the element 156 directly connected to and extending from the corresponding touch driving electrode 152e [[as one of a first touch electrode or a second touch electrode]] to the element [170/172]; ¶ [0055], further disclosing the element 156 formed as a multilayer structure including: a transparent conductive ITO/IZO layer [[as the claimed touch driving line]], which is disposed on the touch insulating film, is connected to the corresponding touch driving electrode 152e, and extends to the element 172; and a non-transparent conductive [[Ti/Al/Ti or Mo/Al/Mo]] layer [[as a portion of the claimed signal line]] having a top surface being in direct contact with the bottom surface of the transparent conductive ITO/IZO layer and extending from the display area to the pad area;) 
a touch sensing line disposed on the touch insulating film and connected to the other of the first touch electrode or second touch electrode (see at least Figs. 2, 4; ¶¶ [0051]-[0052], disclosing the element 156 directly connected to and extending from the corresponding touch sensing electrode 154e [[as the other of the first touch electrode or the second touch electrode]] to the element [170/172]; ¶ [0055], further disclosing the element 156 formed as a multilayer structure including: a transparent conductive ITO/IZO layer [[as the claimed touch sensing line]], which is disposed on the touch insulating film, is connected to the corresponding touch sensing electrode 154e, and extends to the element 172; and a non-transparent conductive [[Ti/Al/Ti or Mo/Al/Mo]] layer [[as a portion of the claimed signal line]] having a top surface being in direct contact with the bottom surface of the transparent conductive ITO/IZO layer and extending from the display area to the pad area;)
a touch pad in the pad area and including an upper pad electrode and a lower pad electrode and including an upper pad electrode and a lower pad electrode (see at least Fig. 4; ¶ [0056], disclosing the element 172 [[construed as the claimed touch pad]] being in the pad area; further see Fig. 4; ¶ [0057]:1-3, disclosing the element 172 extending from the element 156 and formed using the same material as the element 156 ¶ [0057]:1-3; further see at least ¶ [0055], disclosing the element 156 formed as a multilayer structure including a transparent conductive ITO/IZO layer and a non-transparent conductive [[Ti/Al/Ti or Mo/Al/Mo]] layer having a top surface being in direct contact with the bottom surface of the transparent conductive ITO/IZO layer; thereby rendering the touch pad 172 formed as a multilayer structure including a transparent conductive ITO/IZO layer [[as the claimed upper pad electrode]] and a non-transparent conductive [[Ti/Al/Ti or Mo/Al/Mo]] layer [[as the claimed lower pad electrode]] having a top surface being in direct contact with the bottom surface of the transparent conductive ITO/IZO layer,) wherein a bottom surface of the upper pad electrode is in direct contact with a top surface of the lower pad electrode (see the above discussion or ¶ [0055];) and 
a signal line extending from the display area to the pad area (see the above discussion; or at least Fig. 4, disclosing the claimed signal line including the non-transparent conductive [[Ti/Al/Ti or Mo/Al/Mo]] layer of the element 156 [[as a portion of the claimed signal line]] and the lower pad electrode of the touch pad 172 and extending from the display area to the pad area,)
wherein the touch buffer layer and the touch insulating film extend to the pad area and directly contact the touch pad (see at least Fig. 4, disclosing the touch buffer layer 166 and the touch insulating film 158 extending to the pad area and directly contacting the touch pad 172) and
wherein the lower pad electrode of the touch pad is made of a same material as the signal line, and the upper pad electrode of the touch pad is made of a same material as the touch sensing line or the touch driving line (see the above discussion which discusses the lower pad electrode and the signal line made of Ti/Al/Ti or Mo/Al/Mo and the upper pad electrode made, the touch sensing line, and the touch driving line made of ITO/IZO.)

As per claim 3, Lee discloses the signal line extending in the pad area and comprising the lower pad electrode in the pad area (see the discussion of claim 1; see the above rejection under 35 U.S.C. 112(b) of this claim.) 
As per claim 4, Lee discloses one or both of the touch driving line and the touch sensing line extending to the upper pad electrode (see the discussion of claim 1; or see at least Fig. 4; ¶¶ [0051]-[0052], disclosing each of the touch driving line and the touch sensing line extending to the corresponding upper pad electrode of the touch pad 172) and the touch driving line and the see the discussion of claim 1, discussing the touch driving line and the touch sensing line made of the same transparent conductive ITO/IZO.)
As per claim 7, Lee discloses a thin film transistor including a source electrode and drain electrode and a light emitting layer including an organic light emitting film, and a cathode electrode on the light emitting layer (see at least Fig. 4, disclosing a thin film transistor 130/T2 including a source electrode 136 and drain electrode 138 and a light emitting layer 120 including an organic light emitting film 124, an anode electrode 122 and a cathode electrode 126 on the light emitting layer.)
As per claim 8, Lee discloses the source and drain electrodes and the signal line made of a same material (see at least Fig. 4; ¶ [0032], ¶ [0057], disclosing the source and drain electrodes and the signal line all formed on the same insulating layer 114 and made of a same material.)
As per claim 9, Lee discloses the first and second touch electrodes having a plurality of openings (see at least ¶¶ [0095]-[0096], disclosing the first and second touch electrodes having metal mesh patterns including plurality of openings.)
As per claim 10, Lee discloses the first and second touch electrodes having an electrode pattern formed in a mesh (see the discussion in the rejection of claim 9; or see at least ¶¶ [0095]-[0096], disclosing the first and second touch electrodes having metal mesh patterns.)
As per claim 11, Lee discloses a protective layer disposed on the second touch electrodes (see at least Fig. 4; ¶ [0055], disclosing a protective layer including at least element 176 disposed on the second touch electrode.)
As per claim 12, Lee discloses a second inorganic film located over the first inorganic film, the first organic film being disposed between the first inorganic film and the second inorganic film (see the discussion in the rejection of claim 1 relating to the encapsulation layer or see at least Fig. 4; ¶ [0035].) 
As per claim 13, Lee discloses the touch buffer layer contacting the lower pad electrode in the pad area (see at least Fig. 4, disclosing the touch buffer layer 166 contacting the lower pad electrode of the touch pad 172 in the pad area) and the upper pad electrode formed to contact the touch insulating film in the pad area (see at least Fig. 4, disclosing the upper pad electrode of the touch pad 172 formed to contact the touch insulating film 158 in the pad area.) 
claim 14, Lee discloses the upper pad electrode extending from the pad area to the display area and formed on the touch insulating film in the pad area and the display area (see at least Fig. 4.)
As per claim 15, Lee discloses a boundary existing between the display area and the pad area (see the above discussion in the rejection of claim 1; or see at least Figs. 2 and 4, disclosing a boundary existing between the display area and the non-display area as the pad area) and the touch buffer layer and the touch insulating film extending from the display area, acrossing the boundary, and into the pad area beyond the boundary (see the above discussion in the rejection of claim 1; or see at least Figs. 2 and 4, disclosing the touch buffer layer 166 and the touch insulating film 158 extending from the display area, acrossing the boundary, and into the pad area beyond the boundary.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626